NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:
A method and apparatus for measuring a critical dimension of a three-dimensional structure constituting a device, the method comprising related steps performed: 
determining matrix information on a hypothesized parameter distribution on the critical dimension; 
obtaining a measurement spectrum for each wavelength of a light reflected from the three-dimensional structure; 
sampling a first candidate parameter vector for determining a numerical simulation spectrum that approximates the measurement spectrum; 
linearly transforming the first candidate parameter vector by using the matrix information; 
determining a first candidate parameter which minimizes a difference between the measurement spectrum and the numerical simulation spectrum within the linearly transformed first candidate parameter vector; 

determining a second candidate parameter that minimizes a difference between the measurement spectrum and the numerical simulation spectrum within the second candidate parameter vector; and 
updating the first candidate parameter by using the second candidate parameter.  
12. An apparatus for measuring critical dimension of a three-dimensional structure constituting a device, the apparatus comprising: a library unit configured to determine matrix information on a hypothesized parameter distribution on the critical dimension; a spectrum input unit configured to obtain a measurement spectrum for each wavelength of a light reflected from the three-dimensional structure; and a controller unit configured to sample a first candidate parameter vector for determining a numerical simulation spectrum that approximates the measurement spectrum, linearly transform the first candidate parameter vector by using the matrix information, determine a first candidate parameter that minimizes a difference between the measurement spectrum and the numerical simulation spectrum within the linearly transformed first candidate parameter vector, determine a second candidate parameter vector derived from the first candidate parameter and having the hypothesized parameter distribution by using a heuristic algorithm, determine a second candidate parameter which minimizes a difference between the measurement spectrum and the numerical simulation spectrum within the second candidate parameter vector, and update the first candidate parameter by using the second candidate parameter.  
While prior art of record such as Van Beurden (US Patent 9,766,552) discloses solving for scattering properties of a structure in more than one direction utilizing steps of numerical solutions including linear equations, utilizing a Gauss-Newton minimization of the difference between measured and data captured from an estimation step in order to reconstruct critical dimension data (see abstract; col. 2), Van Beurden does not disclose each of the related steps of claims 1 and 12 of the present Application.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        January 27, 2022